Citation Nr: 1743734	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-42 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected median nerve neuropathy of the right hand.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for hearing loss and tinnitus are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  See also April 2010 RO Rating Decision (denying entitlement to TDIU).

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) DiLorenzo.  In June 2015, he testified during a hearing before the undersigned VLJ Leboff.  Hearing transcripts for both hearings have been associated with the claims file.  

The Board notes that the law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  Furthermore, appeals can be assigned only to an individual VLJ or to a panel of no less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Pursuant to Arneson, the Veteran was notified by a September 2015 letter that he had the option of having a third hearing with the VLJ who would be assigned to the panel to decide this appeal.  He did not respond.  Therefore, an additional hearing before a third Board member is not required.

A November 2015 Board decision awarded the Veteran a 50 percent disability rating for his median nerve neuropathy of the right hand.  The Veteran then appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a February 2017 decision, the Court found that the Board failed to provide an adequate statement of reasons and bases for finding that the requirements for complete paralysis of the median nerve were not met.  The Court vacated the Board's November 2015 decision and remanded the case for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the Veteran's claims must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran underwent an August 2012 VA examination to determine the severity of his service-connected median nerve neuropathy of the right hand.  The examiner found the Veteran's median nerve neuropathy resulted in constant moderate pain and severe intermittent pain.  Further examination findings included, in pertinent part, diminished wrist flexion and muscle atrophy of the right thenar eminence.  The examiner concluded that the Veteran had moderate incomplete paralysis of the median nerve on the right side and that his use of the right upper extremity was not so limited due to his service-connected median nerve neuropathy that he would be equally served by amputation with prosthesis.

The Board finds the August 2012 VA examination to be inadequate, as the examiner did not fully consider the relevant criteria in determining the severity of the Veteran's median nerve neuropathy.  In this regard, the Veteran's service-connected right hand median nerve neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515.  DC 8515 provides a 70 percent rating for complete paralysis of the major median nerve, marked by symptoms of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion if middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.

In reaching her conclusion that the Veteran's median nerve neuropathy was indicative of moderate incomplete paralysis, the examiner failed explain why the Veteran's disability did not rise to the level of complete paralysis given the findings of muscle atrophy of the thenar eminence and weakened wrist flexion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  On remand, the Veteran should be afforded another VA examination which fully considers the relevant criteria.

With regard to the Veteran's claim of entitlement to a TDIU, the Board also finds a remand is required.  The Board previously remanded this matter in November 2015 for further development, to include obtaining VA treatment records and scheduling the Veteran for a VA examination.  A review of the record reveals that this development has not been completed.  As such, a remand is necessary to ensure substantial compliance with the Board's previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding VA treatment records, dated from February 2012, forward, and associate them with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected median nerve neuropathy of the right hand.  The claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.  The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of the Veteran's service-connected right hand disorder. 

The examiner should specifically determine whether the Veteran has complete paralysis of the median nerve marked by symptoms of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion if middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  The examiner should also address the Veteran's June 2015 testimony concerning his inability to make a fist with his right hand.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  The claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  The examiner should also note the Veteran's complaints concerning the impact of his service-connected disabilities on his employment.  

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected median nerve neuropathy of the right hand, residuals of a laceration of the right eye, scar of the right hand, and depression.  

The examiner should suggest the type or types of employment, if any, in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.  In so doing, the examiner should consider the August 2012 VA examination report which found that the Veteran's right hand peripheral neuropathy prevents him from obtaining gainful employment, both sedentary and physical, with rationale that he has decreased strength, constant pain, cannot lift or carry anything over 10 pounds, and that he has to take Percocet when his pain is intense.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________                 _____________________________
 P.M. DILORENZO		    ERIC S. LEBOFF
   Veterans Law Judge 		     Veterans Law Judge
   Board of Veterans' Appeals		       Board of Veterans' Appeals


________________________________
KELLI A. KORDICH
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




